Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 16, 2021.  These drawings are accepted and have been entered and made of record.
Specification
The amendments/changes to the specification were received on March 16, 2021.  These amendments/changes are accepted and have been entered and made of record.
Allowable Subject Matter
Claims 3, 4, 5, 6, 10, 11, 12, 13 & 14 have been allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652